                      Case 1:19-mj-00118-UA Document 52 Filed 02/11/19 Page 1i of 2
'                                                                                                                             ...

    UNITED STATES DISTRICT COURT

    :O~:E~-D:S~R:C~ :F_N:W_Y:R~                                              -    -    - x
                                                                                                            0DRIGINAL

    UNITED STATES OF AMERICA                                                                           ORDER OF CONTINUANCE

                            - v.         -
                                                                                                            19 Mag. 118
    LUIS GARCIA,

                                                 Defendant.
                                                                                            :
             -    -    -    -   -    -       -    -   -    -    -   -    -   -    -    - x

                 Upon the                application of                          the United States of America and

    the affirmation of Justin V. Rodriguez,                                                           Assistant United States

    Attorney for the Southern District of New York,                                                             it is found that

    thl defendant was charged with violating Title 21, United States

    Code,         Section 846 in a complaint dated January 4,                                                        2019,   and was

    ar r ested on January 8, 2019;

                 It        is   further                   found         that          the       defendant      was    presented on

    Jak uary 8, 2019, before United States Magistrate Judge Katharine
         I
    H.       Parker in the Southern District of New York,                                                        and released on

    ball;        It
                       is further found that Ian Marcus Amelkin,                                                     Esq.,    counsel

    for defendant,                           and Assistant United States Attorneys Justin V.

    Rob riguez                  and              Sheb          Swett         have           been       engaged       in,     and    are

    continuing,                     discussions                     concerning                   a   possible    disposition         of

    thli s case;

                 It        is       further               found          that         the       Government      has    requested       a

    continuance                     of           30   days          to       engage             in   further    discussions         with
-...              Case 1:19-mj-00118-UA Document 52 Filed 02/11/19 Page 2 of 2



       counse l         about    the   disposition         of       this          case      and    that     the

       defendant,          through        counsel,     has           consented              that    such      a

       continuance may be granted for that purpose and has specifically

       waived his right to be charged in an indictment or information

       fo l an additional 30 days; and

                 It is further found that the granting of such a continuance

       best serves the ends of justice and outweighs the best interests

       of the public and the defendant in a speedy trial; and therefore

       it \ is

                 ORDERED that the request for a continuance pursuant to 18

       U.S.C.      §    3161(h) (7) (A)    is hereby granted until March 13,                              2019,

       and that a copy of this Order and the affirmation of Assistant

       United States Attorney Justin V.                    Rodriguez be served by mail on

       this      date     on    counsel    for   the   defendant                 by   the   United    States

       Attorney's Office.



       Dated:          New York, New York
                       February 11, 2019

                                                                { LC. VVL.. c:   l~~ '1'--1-
                                                     THE HONORABLE KEVIN NATHANIEL FOX
                                                     UNITED STATES MAGISTRATE JUDGE
                                                     SOUTHERN DISTRICT OF NEW YORK




                                                       2
